In an action for partition, plaintiff husband appeals from a judgment of the Supreme Court, Nassau County (Velsor, J.), entered March 27, 1981, which, inter alia, dismissed the complaint and awarded the defendant wife alimony and child support arrears upon her counterclaim. Judgment modified, on the law, by reducing the award for disbursements by the sum of $205. As so modified, judgment affirmed, without costs or disbursements. An expenditure to procure a transcript of trial minutes in order to aid counsel in his preparation of a posttrial memorandum of law is not properly a taxable disbursement (see Hempstead Bank v Ryan, 42 AD2d 779; Schurre v Borden, 242 App Div 802 [Appeal No. 2]; Long Is. Contr. & Supply Co. v City of New York, 142 App Div 1, 2). Plaintiff’s other claims of error are without merit. In particular, we find that Special Term properly exercised its discretion in withholding enforcement of that portion of the divorce decree directing a sale of the former marital premises upon the occurrence of the condition subsequent, now fulfilled, in view of the present extent of plaintiff’s failure to comply with the support provisions of the same decree. Cohalan, J. P., O’Connor, Thompson and Bracken, JJ., concur.